       Case 19-43272-elm13 Doc 2 Filed 08/07/19                              Entered 08/07/19 14:57:19             Page 1 of 21
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Ruby M Odom                                xxx-xx-3592            §        Case No:
       1425 Kingston Drive                                               §
                                                                                  Date:        8/7/2019
       Lewisville, TX 75067                                              §
                                                                         §        Chapter 13
                                                                         §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                           DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                Page 1
Plan Payment:    $1,000.00                      Value of Non-exempt property per § 1325(a)(4):        $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):       $556.34
Plan Base:     $60,000.00                       Monthly Disposable Income x ACP ("UCP"):       $33,380.40
Applicable Commitment Period: 60 months
          Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19                   Page 2 of 21
Case No:
Debtor(s):    Ruby M Odom




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,000.00      per month, months    1       to   60    .

           For a total of    $60,000.00     (estimated " Base Amount ").
           First payment is due      9/5/2019        .
           The applicable commitment period ("ACP") is        60   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:        $556.34         .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
              $33,380.40   .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00          and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                            SCHED. AMOUNT          %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To         Richard M. Weaver & Associates        , total:                 $3,700.00     ;
      $1,550.00 Pre-petition;     $2,150.00    disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                            SCHED.             DATE              %      TERM (APPROXIMATE)             TREATMENT
                                                     ARR. AMT       ARR. THROUGH                   (MONTHS __ TO __)




                                                                   Page 2
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                            Entered 08/07/19 14:57:19                  Page 3 of 21
Case No:
Debtor(s):   Ruby M Odom



D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

BBVA Compass                                       $12,075.00         $10,700.00       4.25%         Month(s) 1-39                     $300.00
2014 Toyota Corolla

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19                 Page 4 of 21
Case No:
Debtor(s):   Ruby M Odom



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Atlas Credit Co, Inc                                                $760.00
BBVA Compass                                                      $1,375.00 Unsecured portion of the secured debt (Bifurcated)
Capital One                                                         $326.00
Check Into Cash                                                   $1,200.00
Fingerhut                                                           $228.00
First PREMIER Bank                                                  $598.00
Gold Star Finance, Inc.                                             $738.00
Green Trust                                                         $752.00
Lendup                                                            $1,122.00
Lonestar                                                            $426.00
Merrick Bank/CardWorks                                            $1,315.00
Midland Funding                                                     $773.00
National Credit Adjusters, LLC                                    $2,203.00
National Credit Adjusters, LLC                                      $939.00
National Credit Systems, Inc.                                     $7,596.00
OneMain Financial                                                 $3,191.00
Pioneer Mid Country Bank                                          $6,532.00
Portfolio Recovery                                                  $976.00
Security Finance                                                    $824.00
Southwest Credit Systems                                            $533.00

                                                                Page 4
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                              Entered 08/07/19 14:57:19                   Page 5 of 21
Case No:
Debtor(s):   Ruby M Odom


TXU/Texas Energy                                                       $206.00
Universal Acceptance/Car Hop Financing                               $3,244.00
Vista Ridge Gardens LP                                               $2,551.00
Westcreek Finance                                                      $711.00
World Acceptance/Finance Corp                                        $1,066.00

TOTAL SCHEDULED UNSECURED:                                         $40,185.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                    100%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.




                                                                   Page 5
        Case 19-43272-elm13 Doc 2 Filed 08/07/19                             Entered 08/07/19 14:57:19                   Page 6 of 21
Case No:
Debtor(s):   Ruby M Odom


D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.



                                                                   Page 6
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                             Entered 08/07/19 14:57:19                   Page 7 of 21
Case No:
Debtor(s):   Ruby M Odom


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 7
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                             Entered 08/07/19 14:57:19                   Page 8 of 21
Case No:
Debtor(s):   Ruby M Odom


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 8
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19                 Page 9 of 21
Case No:
Debtor(s):   Ruby M Odom


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                Page 9
      Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19                   Page 10 of 21
Case No:
Debtor(s):   Ruby M Odom


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Richard Weaver
Richard Weaver, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Richard Weaver                                                        21010820
Richard Weaver, Debtor's(s') Counsel                                      State Bar Number

/s/ Ruby M Odom
Ruby M Odom, Debtor




                                                               Page 10
      Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19                 Page 11 of 21
Case No:
Debtor(s):   Ruby M Odom




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   7th day of August, 2019        :

(List each party served, specifying the name and address of each party)


Dated:             August 7, 2019                                         /s/ Richard Weaver
                                                                          Richard Weaver, Debtor's(s') Counsel

Aaron's Sales & Lease                               Cash Central                                        Credit One Bank
xxxxx1127                                           PO Box 6430                                         xxxxxxxxxxxx2526
Attn: Bankruptcy                                    North Logan, UT 84341-6430                          ATTN: Bankruptcy Department
PO Box 100039                                                                                           PO Box 98873
Kennesaw, GA 30156                                                                                      Las Vegas, NV 89193


Advance America                                     Cash Factory USA                                    Fingerhut
6306 B Lake Worth Blvd.                             6965 S. Rainbow Blvd., STE 130                      xxxxxxxxxxxx9669
Lake Worth, TX 76135                                Las Vegas, NV 89118                                 Attn: Bankruptcy
                                                                                                        PO Box 1250
                                                                                                        Saint Cloud, MN 56395


Atlas Credit Co, Inc                                Catherines/Comenity                                 First PREMIER Bank
xxxxxxxx6015                                        xxxxxxxxxxxx9032                                    xxxxxxxxxxxx2735
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Attn: Bankruptcy
914 W Front St                                      PO Box 182125                                       PO Box 5524
Tyler, TX 75702                                     Columbus, OH 43218                                  Sioux Falls, SD 57117


Barclays Bank Delaware                              Check Into Cash                                     Gateway Recovery Solutions
xxxxxxxxxxx2868                                     PO BOX 550                                          473 E Carnegie Drive Ste 200
Attn: Correspondence                                Cleveland, TN 37364-0550                            San Bernardino, CA 92408
PO Box 8801
Wilmington, DE 19899


BBVA Compass                                        Comenity Bank/Lane Bryant                           Gold Star
xxxxxx6669                                          xxxxxxxxxxxx4015                                    107 S 1st St B
Attn: Bankruptcy                                    Attn: Bankruptcy                                    Garland, TX 75040
PO Box 10184                                        PO Box 182125
Birmingham, AL 35202                                Columbus, OH 43218


Capital One                                         Continental Finance Company                         Gold Star Finance, Inc.
xxxxxxxxxxxx9874                                    xxxxxxxxxxxx9316                                    xxxxxxx2771
Attn: Bankruptcy                                    Attn: Bankruptcy                                    610 W Main St
PO Box 30285                                        PO Box 8099                                         Denison, TX 75020
Salt Lake City, UT 84130                            Newark, DE 19714




                                                               Page 11
      Case 19-43272-elm13 Doc 2 Filed 08/07/19        Entered 08/07/19 14:57:19    Page 12 of 21
Case No:
Debtor(s):   Ruby M Odom


Green Trust                        National Credit Adjusters, LLC         Ruby M Odom
PO Box 340                         xxxx0025                               1425 Kingston Drive
Hays, MT 59527                     327 West 4th Avenue                    Lewisville, TX 75067
                                   PO Box 3023
                                   Hutchinson, KS 67504


Lendup                             National Credit Systems, Inc.          Security Finance
xxxxx3504                          xxx6573                                xxxxx0847
Attn: Bankruptcy Department        Attn: Bankruptcy                       Attn: Bankruptcy
225 Bush Street, 11th Floor        PO Box 312125                          PO Box 1893
San Francisco, CA 94104            Atlanta, GA 31131                      Spartanburg, SC 29304


Lonestar                           NTTA                                   Southwest Credit Systems
220 W Jefferson Blvd               Violation Processing Center            xxxx9414
Flower Mound, TX 75028             PO Box 260928                          4120 International Parkway
                                   Plano, TX 75026-0928                   Suite 1100
                                                                          Carrollton, TX 75007


Medical City Lewisville            OneMain Financial                      Springleaf Financial S
500 W Main Street                  xxxxxxxxxxxx9346                       xxxxxxxxxxxx9346
Lewisville, TX 75057               Attn: Bankruptcy                       1301 Custer Rd Ste 250
                                   601 NW 2nd St #300                     Plano, TX 75075
                                   Evansville, IN 47708


Merrick Bank/CardWorks             Pentagon Federal Cr Un                 The Estates on Frankford
xxxxxxxxxxxx4809                   xxxx5669                               7575 Frankford Road
Attn: Bankruptcy                   Attention: Bankruptcy                  Dallas, TX 75252
PO Box 9201                        PO Box 1432
Old Bethpage, NY 11804             Alexandra, VA 22314


Midland Funding                    Pioneer Mid Country Bank               TXU/Texas Energy
xxxxxx0076                         xxxxxxxxxxxxxxxxxxx0518                xxxxxxxxxxxx0473
2365 Northside Dr Ste 300          Attn: Bankruptcy                       Attn: Bankruptcy
San Diego, CA 92108                PO Box 10487                           PO Box 650393
                                   Kansas City, MO 64171                  Dallas, TX 75265


Money Key                          Portfolio Recovery                     Universal Acceptance/Car Hop
3422 Old Capital Trl Ste 1613      xxxxxxxxxxxx2868                       Financing
Wilmington, DE 19808               Attn: Bankruptcy                       xx0107
                                   120 Corporate Blvd                     Attn: Bankruptcy Dept
                                   Norfold, VA 23502                      PO Box 398104
                                                                          Edina, MN 55439

National Credit Adjusters, LLC     Progressive                            Vista Ridge Gardens LP
x1189                              11629 S. 700 E. Ste. 250               xxxxx41J3
327 West 4th Avenue                Draper, UT 84020                       350 E Vista Ridge Mall Drive
PO Box 3023                                                               Lewisville, TX 75067
Hutchinson, KS 67504




                                            Page 12
      Case 19-43272-elm13 Doc 2 Filed 08/07/19      Entered 08/07/19 14:57:19   Page 13 of 21
Case No:
Debtor(s):   Ruby M Odom


Westcreek Finance
xxxx16X1
Attn: Bankruptcy
Po Box 5518
Glen Allen, VA 23058


World Acceptance/Finance Corp
xxxxxxxx7201
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606




                                          Page 13
        Case 19-43272-elm13 Doc 2 Filed 08/07/19                            Entered 08/07/19 14:57:19                       Page 14 of 21
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Ruby M Odom                                 xxx-xx-3592      §      CASE NO:
       1425 Kingston Drive                                          §
       Lewisville, TX 75067                                         §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       8/7/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $1,000.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $99.50                             $100.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $46.20                               $0.00
 Subtotal Expenses/Fees                                                                         $150.70                              $100.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $849.30                              $900.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 BBVA Compass                         2014 Toyota Corolla                  $12,075.00        $10,700.00          1.25%                $133.75

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $133.75

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-43272-elm13 Doc 2 Filed 08/07/19                           Entered 08/07/19 14:57:19               Page 15 of 21
Case No:
Debtor(s):   Ruby M Odom



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $133.75
      Debtor's Attorney, per mo:                                                                                              $715.55
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $133.75
      Debtor's Attorney, per mo:                                                                                              $766.25
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         8/7/2019

 /s/ Richard Weaver
 Attorney for Debtor(s)

 /s/ Ruby M Odom
 Debtor




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-43272-elm13 Doc 2 Filed 08/07/19                     Entered 08/07/19 14:57:19           Page 16 of 21
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Ruby M Odom                                                           CASE NO.
                                    Debtor


                                                                              CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on August 7, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Richard Weaver
                                Richard Weaver
                                Bar ID:21010820
                                Richard M. Weaver & Associates
                                5601 Airport Freeway
                                Fort Worth, TX 76117
                                (817) 222-1108



Aaron's Sales & Lease                            BBVA Compass                               Catherines/Comenity
xxxxx1127                                        xxxxxx6669                                 xxxxxxxxxxxx9032
Attn: Bankruptcy                                 Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 100039                                    PO Box 10184                               PO Box 182125
Kennesaw, GA 30156                               Birmingham, AL 35202                       Columbus, OH 43218


Advance America                                  Capital One                                Check Into Cash
6306 B Lake Worth Blvd.                          xxxxxxxxxxxx9874                           PO BOX 550
Lake Worth, TX 76135                             Attn: Bankruptcy                           Cleveland, TN 37364-0550
                                                 PO Box 30285
                                                 Salt Lake City, UT 84130


Atlas Credit Co, Inc                             Cash Central                               Comenity Bank/Lane Bryant
xxxxxxxx6015                                     PO Box 6430                                xxxxxxxxxxxx4015
Attn: Bankruptcy                                 North Logan, UT 84341-6430                 Attn: Bankruptcy
914 W Front St                                                                              PO Box 182125
Tyler, TX 75702                                                                             Columbus, OH 43218


Barclays Bank Delaware                           Cash Factory USA                           Continental Finance Company
xxxxxxxxxxx2868                                  6965 S. Rainbow Blvd., STE 130             xxxxxxxxxxxx9316
Attn: Correspondence                             Las Vegas, NV 89118                        Attn: Bankruptcy
PO Box 8801                                                                                 PO Box 8099
Wilmington, DE 19899                                                                        Newark, DE 19714
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                    Entered 08/07/19 14:57:19           Page 17 of 21
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Ruby M Odom                                                           CASE NO.
                                 Debtor


                                                                               CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #1)

Credit One Bank                               Lendup                                       National Credit Adjusters, LLC
xxxxxxxxxxxx2526                              xxxxx3504                                    xxxx0025
ATTN: Bankruptcy Department                   Attn: Bankruptcy Department                  327 West 4th Avenue
PO Box 98873                                  225 Bush Street, 11th Floor                  PO Box 3023
Las Vegas, NV 89193                           San Francisco, CA 94104                      Hutchinson, KS 67504


Fingerhut                                     Lonestar                                     National Credit Systems, Inc.
xxxxxxxxxxxx9669                              220 W Jefferson Blvd                         xxx6573
Attn: Bankruptcy                              Flower Mound, TX 75028                       Attn: Bankruptcy
PO Box 1250                                                                                PO Box 312125
Saint Cloud, MN 56395                                                                      Atlanta, GA 31131


First PREMIER Bank                            Medical City Lewisville                      NTTA
xxxxxxxxxxxx2735                              500 W Main Street                            Violation Processing Center
Attn: Bankruptcy                              Lewisville, TX 75057                         PO Box 260928
PO Box 5524                                                                                Plano, TX 75026-0928
Sioux Falls, SD 57117


Gateway Recovery Solutions                    Merrick Bank/CardWorks                       OneMain Financial
473 E Carnegie Drive Ste 200                  xxxxxxxxxxxx4809                             xxxxxxxxxxxx9346
San Bernardino, CA 92408                      Attn: Bankruptcy                             Attn: Bankruptcy
                                              PO Box 9201                                  601 NW 2nd St #300
                                              Old Bethpage, NY 11804                       Evansville, IN 47708


Gold Star                                     Midland Funding                              Pentagon Federal Cr Un
107 S 1st St B                                xxxxxx0076                                   xxxx5669
Garland, TX 75040                             2365 Northside Dr Ste 300                    Attention: Bankruptcy
                                              San Diego, CA 92108                          PO Box 1432
                                                                                           Alexandra, VA 22314


Gold Star Finance, Inc.                       Money Key                                    Pioneer Mid Country Bank
xxxxxxx2771                                   3422 Old Capital Trl Ste 1613                xxxxxxxxxxxxxxxxxxx0518
610 W Main St                                 Wilmington, DE 19808                         Attn: Bankruptcy
Denison, TX 75020                                                                          PO Box 10487
                                                                                           Kansas City, MO 64171


Green Trust                                   National Credit Adjusters, LLC               Portfolio Recovery
PO Box 340                                    x1189                                        xxxxxxxxxxxx2868
Hays, MT 59527                                327 West 4th Avenue                          Attn: Bankruptcy
                                              PO Box 3023                                  120 Corporate Blvd
                                              Hutchinson, KS 67504                         Norfold, VA 23502
       Case 19-43272-elm13 Doc 2 Filed 08/07/19                 Entered 08/07/19 14:57:19   Page 18 of 21
                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE: Ruby M Odom                                                        CASE NO.
                               Debtor


                                                                           CHAPTER     13
                             Joint Debtor

                                            CERTIFICATE OF SERVICE
                                               (Continuation Sheet #2)

Progressive                                 Universal Acceptance/Car Hop
11629 S. 700 E. Ste. 250                    Financing
Draper, UT 84020                            xx0107
                                            Attn: Bankruptcy Dept
                                            PO Box 398104
                                            Edina, MN 55439

Ruby M Odom                                 Vista Ridge Gardens LP
1425 Kingston Drive                         xxxxx41J3
Lewisville, TX 75067                        350 E Vista Ridge Mall Drive
                                            Lewisville, TX 75067



Security Finance                            Westcreek Finance
xxxxx0847                                   xxxx16X1
Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 1893                                 Po Box 5518
Spartanburg, SC 29304                       Glen Allen, VA 23058


Southwest Credit Systems                    World Acceptance/Finance Corp
xxxx9414                                    xxxxxxxx7201
4120 International Parkway                  Attn: Bankruptcy
Suite 1100                                  PO Box 6429
Carrollton, TX 75007                        Greenville, SC 29606


Springleaf Financial S
xxxxxxxxxxxx9346
1301 Custer Rd Ste 250
Plano, TX 75075



The Estates on Frankford
7575 Frankford Road
Dallas, TX 75252




TXU/Texas Energy
xxxxxxxxxxxx0473
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265
        Case 19-43272-elm13 Doc 2 Filed 08/07/19                    Entered 08/07/19 14:57:19             Page 19 of 21


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:   Ruby M Odom                                                           CASE NO.

                                                                                CHAPTER     13

                                                 Certificate of Service


I, the undersigned hereby certify that a copy of the foregoing Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, &
Deadlines was served upon the following parties of interest via 1st class mail.

Date:      8/7/2019                                            /s/ Richard Weaver
                                                               Richard Weaver
                                                               Attorney for the Debtor(s)


Aaron's Sales & Lease                          Cash Central                                  Credit One Bank
Attn: Bankruptcy                               PO Box 6430                                   ATTN: Bankruptcy Department
PO Box 100039                                  North Logan, UT 84341-6430                    PO Box 98873
Kennesaw, GA 30156                                                                           Las Vegas, NV 89193



Advance America                                Cash Factory USA                              Fingerhut
6306 B Lake Worth Blvd.                        6965 S. Rainbow Blvd., STE 130                Attn: Bankruptcy
Lake Worth, TX 76135                           Las Vegas, NV 89118                           PO Box 1250
                                                                                             Saint Cloud, MN 56395



Atlas Credit Co, Inc                           Catherines/Comenity                           First PREMIER Bank
Attn: Bankruptcy                               Attn: Bankruptcy                              Attn: Bankruptcy
914 W Front St                                 PO Box 182125                                 PO Box 5524
Tyler, TX 75702                                Columbus, OH 43218                            Sioux Falls, SD 57117



Barclays Bank Delaware                         Check Into Cash                               Gateway Recovery Solutions
Attn: Correspondence                           PO BOX 550                                    473 E Carnegie Drive Ste 200
PO Box 8801                                    Cleveland, TN 37364-0550                      San Bernardino, CA 92408
Wilmington, DE 19899



BBVA Compass                                   Comenity Bank/Lane Bryant                     Gold Star
Attn: Bankruptcy                               Attn: Bankruptcy                              107 S 1st St B
PO Box 10184                                   PO Box 182125                                 Garland, TX 75040
Birmingham, AL 35202                           Columbus, OH 43218



Capital One                                    Continental Finance Company                   Gold Star Finance, Inc.
Attn: Bankruptcy                               Attn: Bankruptcy                              610 W Main St
PO Box 30285                                   PO Box 8099                                   Denison, TX 75020
Salt Lake City, UT 84130                       Newark, DE 19714
        Case 19-43272-elm13 Doc 2 Filed 08/07/19            Entered 08/07/19 14:57:19        Page 20 of 21


                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:   Ruby M Odom                                                CASE NO.

                                                                      CHAPTER    13

                                       Certificate of Service
                                        (Continuation Sheet #1)

Green Trust                          National Credit Adjusters, LLC               Portfolio Recovery
PO Box 340                           327 West 4th Avenue                          Attn: Bankruptcy
Hays, MT 59527                       PO Box 3023                                  120 Corporate Blvd
                                     Hutchinson, KS 67504                         Norfold, VA 23502



Lendup                               National Credit Adjusters, LLC               Progressive
Attn: Bankruptcy Department          327 West 4th Avenue                          11629 S. 700 E. Ste. 250
225 Bush Street, 11th Floor          PO Box 3023                                  Draper, UT 84020
San Francisco, CA 94104              Hutchinson, KS 67504



Lonestar                             National Credit Systems, Inc.                Richard M. Weaver & Associates
220 W Jefferson Blvd                 Attn: Bankruptcy                             5601 Airport Freeway
Flower Mound, TX 75028               PO Box 312125                                Fort Worth, TX 76117
                                     Atlanta, GA 31131



Medical City Lewisville              NTTA                                         Security Finance
500 W Main Street                    Violation Processing Center                  Attn: Bankruptcy
Lewisville, TX 75057                 PO Box 260928                                PO Box 1893
                                     Plano, TX 75026-0928                         Spartanburg, SC 29304



Merrick Bank/CardWorks               OneMain Financial                            Southwest Credit Systems
Attn: Bankruptcy                     Attn: Bankruptcy                             4120 International Parkway
PO Box 9201                          601 NW 2nd St #300                           Suite 1100
Old Bethpage, NY 11804               Evansville, IN 47708                         Carrollton, TX 75007



Midland Funding                      Pentagon Federal Cr Un                       Springleaf Financial S
2365 Northside Dr Ste 300            Attention: Bankruptcy                        1301 Custer Rd Ste 250
San Diego, CA 92108                  PO Box 1432                                  Plano, TX 75075
                                     Alexandra, VA 22314



Money Key                            Pioneer Mid Country Bank                     The Estates on Frankford
3422 Old Capital Trl Ste 1613        Attn: Bankruptcy                             7575 Frankford Road
Wilmington, DE 19808                 PO Box 10487                                 Dallas, TX 75252
                                     Kansas City, MO 64171
       Case 19-43272-elm13 Doc 2 Filed 08/07/19         Entered 08/07/19 14:57:19   Page 21 of 21


                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:   Ruby M Odom                                           CASE NO.

                                                                 CHAPTER    13

                                       Certificate of Service
                                       (Continuation Sheet #2)

TXU/Texas Energy
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265



Universal Acceptance/Car Hop
Financing
Attn: Bankruptcy Dept
PO Box 398104
Edina, MN 55439


Vista Ridge Gardens LP
350 E Vista Ridge Mall Drive
Lewisville, TX 75067




Westcreek Finance
Attn: Bankruptcy
Po Box 5518
Glen Allen, VA 23058



World Acceptance/Finance Corp
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606
